Citation Nr: 1437658	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  04-08 264	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York

THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent for encephalalgia, from June 1, 2004.  

2.  Entitlement to a higher rating for encephalagia on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from June 1, 2004.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to January 1967, as well as a day of active service in March 1970, and additional service with the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2001 and January 2002 rating decisions of the RO.

In February 2001, the RO continued a 0 percent (noncompensable) rating for the Veteran's bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in June 2001.

In January 2002, the RO, inter alia, increased the rating for bilateral hearing loss from 0 to 30 percent from September 29, 2000, through January 7, 2002; assigned a 10 percent rating for bilateral hearing loss from January 8, 2002; continued a 10 percent rating for tinnitus; and continued a 0 percent rating for encephalalgia.  The Veteran filed a NOD in March 2002, and the RO issued a statement of the case (SOC) in February 2004.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that same month.

In an April 2006 rating decision, the RO increased the rating for the Veteran's encephalalgia to 30 percent, effective June 1, 2004. 

In June 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In January 2007, the Board issued a decision denying the claim for an increased rating for tinnitus and remanding the remaining claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing further action, the AMC continued the denial of the claims as reflected in a January 2009 supplemental SOC (SSOC), and returned the matters to the Board for further appellate consideration. 

In an August 2009 decision, the Board denied a higher rating for bilateral hearing loss for the period from September 29, 2000 through January 7, 2002, as well as denied an increased (compensable) rating for encephalalgia for the period from June 6, 2001, through May 31, 2004.  At that time, the remaining matters then on appeal-namely, rating in excess of 10 percent for bilateral hearing loss from January 8, 2002 and a rating in excess of 30 percent for encephalalgia from June 1, 2004-were remanded to the RO, via the AMC, for additional development.  After accomplishing further action, the AMC continued to deny these matters (as reflected in a July 2011 SSOC,) and returned them to the Board for further appellate consideration.  

The Board denied both matters then remaining on appeal in a September 2011  decision.  The Veteran, in turn, appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court granted a Joint Motion for Remand filed by representatives for both parties, vacating the September 2011 Board's decision and remanding  the claims to the Board for further proceedings consistent with the Joint Motion.  

In a statement received in February 2013, the Veteran withdrew from appeal the claim a higher rating for hearing loss.

In April 2013, the Board expanded the appeal to include the matter of the Veteran's entitlement a total disability rating for compensation based on individual unemployability (TDIU) due to encephalalgia, from June 1, 2004 (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  At that time, the Board denied the Veteran's claim for a rating in excess of 30 percent for encephalalgia, from June 1, 2004, and remanded the TDIU claim for further action. 

The Veteran appealed to the Court the Board's denial of the claim for a rating in excess of 30 percent for encephalalgia, from June 1, 2004.  In March 2014, the Court granted another Joint Motion for Remand filed by representatives for both parties,  remanding  to the Board the  claim for a rating in excess of 30 percent for encephalalgia from June 1, 2004,for further proceedings consistent with the Joint Motion.  Additional evidence, accompanied by a waiver of consideration of such evidence from the Veteran's attorney, was received at the Board following the most recent action by the Court.  

The Board notes that in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  A review of the documents in the Virtual VA file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

For reasons made clear below, the higher rating claim currently before the Board has been bifurcated to reflect schedular and extra-schedular consideration, as reflected on the title page.  The Board's decision on the claim for a schedular rating in excess of 30 percent for encephalalgia, from June 1, 2004, is set forth below.  The matter of the Veteran's entitlement to a higher rating for encephalalgia, on an extra-schedular basis pursuant to  38 C.F.R. § 3.321(b),  is addressed in the remand following the order.  This matter is being remanded to the agency of original jurisdiction (AOJ) for further action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  There is at least a balance of  positive and negative evidence on the question of  to whether, since June 1, 2004,  the Veteran has had very frequent, completely prostrating and prolonged attacks of migraine, or migraine like, headaches due to encephalalgia that are productive of severe economic inadaptability. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent schedular rating for encephalalgia, from June 1, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.20, 4.124a, DC 8100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the award of a 50 percent schedular rating for encephalalgia from June 1, 2004, the maximum schedular rating for headaches, and remand of the matter of the Veteran's entitlement to a higher rating for  encephalalgia, to the Board is not denying any aspect of claim herein decided. As such, the Board finds that all notification and development actions needed to fairly adjudicate the matter herein decided has been accomplished.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In this case, the AOJ has already assigned staged ratings for the disability under considered, and, in the previously referenced August 2009 decision, the Board denied the Veteran's claim for an increased (compensable) rating for encephalalgia for the period from June 6, 2001, to May 31, 2004; this decision was not appealed to the Court.  As such, the only matter remaining for consideration is whether a rating for encephalalgia in excess of 30 percent may be assigned at any time after June 1, 2004.  The Veteran's service-connected encephalalgia has been  rated, by analogy, as migraine headaches.  See 38 C.F.R. § 4.124a, DC 8100; see also 38 C.F.R. § 4.20.  Under DC 8100, a 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  Very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, DC 8100.  The highest assignable rating under DC 8100 is 50 percent.  Id.   

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), pg. 1461, prostration is defined as "A marked loss of strength, as in exhaustion." 

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating for encephalalgia is warranted from June 1, 2004.

By way of background, however, the record reflects that the Veteran filed a claim for service connection for headaches in September 1976 as a residual of an injury sustained during Army National Guard duty in July 1976 in which an illumination round exploded over his head and pieces of the round burned the left leg and back.  Service connection was ultimately granted for the asserted headaches by way of a September 1977 rating decision that granted service connection for encephalalgia at a noncompensable rating by analogy to DC 8100.  

Focusing on the evidence for the remainder of the period at issue, a June 2004 VA outpatient treatment record reflects headaches described as "frequent and intense" that were associated with nausea.  The headaches, which were said to be "throbbing and achy," were reported to last from 40 minutes to all day and to occur twice a week.  The assessment was occipital neuralgia vs. tension headaches and the Veteran was prescribed Elavil (Amitriptyline) as treatment.  

In September 2004, the Veteran complained about headaches that had worsened in intensity.  He indicated that Elavil had helped, but that he ran out of this medication.  The headaches were said to be associated with photophobia and that the Veteran had to stop all activities when the headaches occurred and go to sleep.  A CT scan of the head was conducted at that time with normal results, and the Veteran was restarted with Elavil.  

A March 2005 VA neurology clinic report notes that Elavil had provided partial relief for the Veteran's headaches and that they had become less intense and less frequent.  The Veteran described the headaches as being intense during VA outpatient treatment in September 2005 but he denied headaches during VA  treatment in October 2005.  

Thereafter, a March 2007 VA outpatient treatment record indicates that the Veteran complaining about daily migraine headaches that he was treating with Elavil.  He indicated that an increased dose of Elavil had helped the intensity of the headaches but not their frequency.  The Veteran said the headaches were associated with severe left side neck pain at times as well as photophobia, phonophobia, and nausea.  He reported that he was symptomatic five days a week, and the Veteran's Elavil prescription was increased at that time.  Reports from a March 2007 VA outpatient psychology clinic visit show the Veteran noting that his headaches were being helped by Amitriptyline but that this mediation caused tiredness.  A May 2007 VA outpatient treatment record reflects the examiner's notation that the Veteran's headaches were controlled with Amitriptyline.  

June 2007 VA neurology clinic outpatient treatment notes indicate that the Veteran complained about daily migraine headaches with insomnia and that he had no improvement with the addition of Tizanidine.  The headaches were described as involving throbbing pain and to a severity of 8/10 in intensity on a daily basis.  The Veteran described associated symptoms of phonophobia, photophobia, nausea, and vomiting.  It was also indicated that Amitriptyline had not been effective and that upon visiting the clinic that day, he was wearing a hat and sunglasses due to photophobia.  The treatment plan was changed to slowly taper off Amitriptyline to be replaced with 60 milligrams of Cymbalta a day.  

The report of a June 2007 VA examination reflects that the Veteran complained of experiencing headaches since the aforementioned in-service explosion in 1976.  He described the headaches as throbbing-like, and continuous.  Bright lights or noise exacerbated the headaches.  He reported that he experienced nausea, photophobia, and phonophobia from the headaches which left him completely incapacitated.  Lying in a dark room offered mild relief.  Objectively, the neurological examination was normal.

Thereafter, October 2007, February, July 2008, December 2008, January 2009, July 2009, and March 2010 VA outpatient treatment records include notations that the Veteran's headaches were controlled with Cymbalta.  On another VA outpatient treatment clinic visit in June 2008, the Veteran denied having headaches.  March 2010 psychology consult records reflect that there was no history of neurological illness other than persistent and severe headaches.  A psychological evaluation that month to determine if the Veteran had any cognitive dysfunction included a reference by the examiner to a traumatic brain injury, such a disorder said by the examiner to be "associated with cognitive dysfunction," that was incurred during service.  The conclusion following the evaluation, however, was that there was no evidence of cognitive dysfunction.  A September 2010 VA outpatient treatment report indicated the Veteran again indicated his headaches were controlled with Cymbalta.  

In the report of a November 2010 VA traumatic brain injury examination, the examiner documented review of the medical records in the claims file.  Neurological examination was unremarkable; however, the examiner did note the subjective complaints of headaches which the Veteran reported interfered with his activities of daily living and relationships.  The examiner noted that the Veteran described the headaches as prostrating but noted the described headaches did not cause complete exhaustion (the medical definition of prostrating).  The examiner noted that the Veteran's reported severity of the headaches was somewhat inconsistent with his functional abilities and there was no objective documentation that the headaches had any impact on the Veteran's ability to work.  She also noted that headaches were not immediately described at the time of the July 1976 injury and that it was likely that his ongoing headaches were "multifactorial" [and thus not all attributable to service-connected disability].  In this regard, she found that the Veteran's sleep apnea "may well be contributing to the severity and frequency of these headaches." 

Thereafter, a December 2010 emergency clinic report reflecting treatment for pain in the right leg also lists several other medical complaints, none of them involving headaches.  VA outpatient treatment reports dated thereafter in January 2011, February 2011, April 2011, and June 2011 noted that the Veteran's headaches were controlled with medication, with the records dated from February 2011 reflecting the prescription of new medication in the form of Gabapentin.  Reports from VA outpatient treatment in February 2011 reflect no medical complaints at that time other than those relating to pain radiating from the Veteran's low back.   

Submitted in conjunction with written argument presented by the Veteran's attorney in January 2013 was a statement, dated in August 2012, in which the Veteran's sister-in-law noted that she and her family have observed the Veteran having such severe attacks of headaches that he is at times unable to attend family functions or gatherings.  She indicated that the Veteran's headaches were "obviously severe and debilitating," that they had worsened over the time, and that it was "very apparent" that the medication prescribed for the Veteran's headaches was not effective.  

Also submitted in conjunction with the written argument from the Veteran's attorney submitted in January 2013 is an opinion dated in that month from a private physician.  This opinion is  noted to have been based on a review of the clinical  evidence from service and thereafter as well as statements of record.  He stated that the Veteran's headaches became so severe that he was unable to work from 1999 onward.  Significant evidence to this examiner included the June 2004 VA outpatient treatment report noting the description of frequent and intense headaches and the September 2004 VA outpatient treatment report noting that the Veteran had to stop activities and go to sleep when he has headaches.  He also noted that it was likely that the Veteran suffered from a "post-traumatic headache syndrome," which was a symptom complex that included headache, dizziness, neuropsychiatric symptoms, and cognitive impairment.  He also stated that it was "essentially immaterial" how severe the original head injury in service was, as "paradoxically, headache prevalence, duration, and severity are greater in those with mild head injury compared with those with more severe trauma."  

The examiner also referred to the conclusion by the examiner who conducted the June 2007 VA examination that the Veteran was diagnosed with a Transformed Migraine, and indicated that "[t]transformation of episodic migraine to a chronic headache syndrome is often precipitated by medication overuse and is often complicated by neuropsychiatric symptoms such as depression."  In this regard, the examiner found it significant that the March 2010 examination reports noted that there were clinical features of depression and recommended psychotherapy.  

The examiner also noted as significant the statements of the Veteran's wife in 2007 and 2011 indicating that the Veteran's headaches required that the Veteran lie down; the August 2012 statement from the Veteran's sister in law referenced above;  and a February 2007 statement submitted by the Veteran noting this headaches occurred frequently, included nausea, and required him to lie as flat as possible so as to not exacerbate his symptoms.  The January 2013 opinion also found fault with the conclusion in the November 2010 VA examination that the non-service connected sleep apnea contributed to the Veteran's headaches given the findings of a medical study of patient's with sleep apnea.  Regardless of this study, the examiner stated that "it would be impossible to differentiate" which headache symptoms were attributable to sleep apnea and which were attributable to service connected disability.  

In his conclusion, the examiner who rendered the January 2013 opinion found that the Veteran's service-connected headaches should be considered severe and prostrating.  He disagreed with the definition of a prostrating headache by the VA examiner in November 2010 that such headaches are equivalent to "complete exhaustion."  Instead, he observed that symptoms of prostrating migraine headaches are, as have been described by the Veteran, those that require a patient to stop what they are doing and lie in a dark, quiet place until symptoms abate.  Based on this standard and his review of the medical and lay evidence, the examiner concluded that the Veteran's headaches were "frequent, severe[,] and prostrating."  The examiner concluded that the Veteran's headaches were as likely as not the direct cause of his unemployability because his inability to function during frequent headaches "would clearly prevent him from performing consistently on the job."  

Before applying the appropriate rating criteria to the evidence cited above, the Board notes that while the disability picture has at times been described as being the result of a traumatic brain injury, the Veteran's headaches have not been evaluated under the diagnostic code pertaining to traumatic brain injuries codified at 38 C.F.R. § 4.124s, DC 8045.  It is not clear that the service encephalalgia at issue derives from the type of traumatic brain injury contemplated by these criteria, which have been revised during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  

To the extent that the service-connected disability would be considered to be the type contemplated by the criteria set forth at DC 8045, although the amended criteria apply to claims received by VA on and after October 23, 2008, a Veteran whose residuals of a traumatic brain injury were rated under the pre-amended regulations may request review under the revised criteria, irrespective of whether his or her disability has worsened since the last review.  The claim in this case was filed prior to October 23, 2008, and despite extensive communications from and in support of the Veteran in this case, to include those rendered by the Veteran's attorney in litigation following the September 2011 Board remand, a request for review under the revised provisions has not been received.  As such, the case was not previously considered under the criteria for rating traumatic brain injuries, and the Board finds that the additional development which would be necessitated by application of the specialized amended criteria for rating traumatic brain injuries is not indicated in this case.  

As indicated above, under DC 8100, a 50 percent rating for migraines is warranted for migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  In the April 2013  decision, the Board  found that while the Veteran had, at times, complained of increasingly frequent and severe headaches since June 1, 2004, the headaches were shown to be controlled by medication, and that, although prostrating attacks had occurred, the weight of the evidence indicated that such attacks had not occurred frequently.  In the Joint Motion, the parties, citing Jones v Shinseki, 26 Vet. App. 56 (2012) and Otero-Castro v. Principi, 16 Vet. App. 375 (2002), found that in its April 2013 decision, the basis of the Board denial as set forth was inadequate because "in assigning a disability rating, [the Board] may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria."  As such, the parties essentially found that  because the rating criteria under DC 8100 do not explicitly contemplate the ameliorative effects of mediation, the Board's consideration of the effects of medication on the severity of the service connected disability at issue was not proper.    

The parties to the Joint Motion also found, in essence, that the Board did not "fully consider" evidence favorable to the claim, to include a May 2007 VA treatment note that, as set forth in the Joint Motion, " indicated that while [the Veteran] was taking medication, he was still experiencing headaches."  In addition, parties explained that, while there were several VA treatment reports noting that the Veteran's headaches were 'controlled with Cymbalta,' such records did not discuss the severity of the headaches or how well they were controlled.  In this regard, it was noted that while several of these record indicated that shoulder pain was "well controlled" (emphasis added) with medicine, a similar statement was not made in these records regarding the Veteran's headaches.  The Joint Motion also referenced statements from the Veteran and his family members that, as stated therein, "tends to show that [the Veteran] has continued to experience frequent headaches during time that they were 'controlled' by medication."  

The parties to the Joint Motion also found that the Board erred in not discussing whether a staged rating was warranted for the period from June 1, 2004, to October 2007, "the date when the Board found that [the Veteran's] headaches were controlled with medication" as stated therein.  In this regard, the Joint Motion stated as follows: 

The Board also conceded that at times, and in particular prior to October 2007, [the Veteran] had prostrating headaches as contemplated by DC 8100 (emphasis in original).  However, the Board ultimately found that these occurrences were not frequent or very frequent.  In making this finding, the Board did not discuss favorable evidence, including his statements made to VA treatment providers and examiners regarding the frequency of his headache between June 1, 2004 and October 2007 . . .

Subsequent to the Joint Motion, a June 2014 statement from the Veteran's brother attested to the Veteran having had severe headaches as a result of an in-service blast injury that prevent him from driving and performing chores and require him to lie down in a dark room for "hours a day."  Also received are reports form VA outpatient treatment in June 2014 noting that the Veteran suffers from daily headaches that awaken him in the morning, last 4 to 5 hours, and are accompanied by nausea and eye tearing.  At that time, the Veteran  described the headaches as debilitating, reporting that they force him to lie in a dark room to relieve pain and prevent him from leaving the house.  

In argument submitted in July 2014, accompanied by reference to VA clinical records, the Veteran's attorney has asserted that such evidence indicates that the Veterans headaches have occurred "very frequently" during the pendency of the claim on appeal.  .  The Veteran's attorney also argues that such headaches have also been shown during the entirety of the appeal period to be "completely prostrating" and be accompanied by "prolonged attacks," and to thus be "necessarily productive of 'severe economic inadaptability.'" As such, he has argued that a 50 percent schedular rating is warranted from June 1, 2004.  

Considering the totality of the above-described evidence and argument, the Board finds that  there is, at least, a balance of  positive and negative evidence on the question of  whether, since June 1, 2004, the Veteran has had very frequent, completely prostrating and prolonged attacks of migraine, or migraine like, headaches associated with encephalalgia that are productive of severe economic inadaptability. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that, since June 1, 2004, the Veteran's encephalalgia has more closely approximated the criteria for a 50 percent rather than a 30 percent rating under Diagnostic Code 8100.  See 38 C.F.R. § 4.7.  As such, the criteria for 50 percent schedular rating from that date are met.


ORDER

A 50 percent schedular rating for encephalalgia, from June 1, 2004, is granted, subject to the legal authority governing the payment of VA compensation.   


REMAND

While, as indicated above, the Veteran's attorney has urged the Board to award a 50 percent, schedular rating for headaches associated with encephalagia under Diagnostic Code 8100 (as the Board has done), the attorney has also indicated that even the maximum schedular rating under that diagnostic code does not fully compensate the Veteran for the level of impairment he experiences as a result of his encephalagia.

In argument submitted in July 2014, the Veteran's attorney argued that the provisions of the Rating Schedule do not adequately address "the total, rather than just severe, economic inadaptability in this case."  He also argues that DC 8100 does not encompass the entirety of the Veteran's headache symptoms, to include phonophobia, photophobia, and nausea.  As such, he asserts that extra-schedular consideration, under 38 C.F.R. § 3.321(b), is warranted. 

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).  The provisions of 38 C.F.R. § 3.321(b) state as follows: 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedularconsideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extra-schedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question ( see Floyd v. Brown, 9 Vet. App. 88 (1996)), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the Board finds that the development in this case has primarily been directed towards establishing the appropriate schedular rating under Diagnostic Code 8100.  Moreover, the record does not reflect meaningful AOJ consideration of  the provisions of 38 C.F.R. § 3.321(b).  As the Veteran has now been granted the maximum schedular rating under Diagnostic Code 8100, and, given the arguments advanced by the Veteran's attorney as to the adequacy of the rating criteria utilized to evaluate the Veteran's disability, the Board finds that further development and consideration in this regard is paramount.

Accordingly, to avoid any prejudice to the Veteran, and to give him every consideration in connection with the remaining rating matter on appeal, the AOJ should undertake the indicated  actions to afford the Veteran further, full opportunity for development, then adjudicate the matter of the Veteran's entitlement to a higher rating for encephalagia,  on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), in the first instance.  CF. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

To ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA records.

The AOJ should also give the Veteran and his attorney another opportunity to provide additional information and/or evidence pertinent to the matter of entitlement to extra-schedular consideration under 38 C.F.R. § 3.321(b) for encephalalgia, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent, private medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA-to include referral of the claim to VA's Director of Compensation and Pension for extra-schedular consideration, if warranted-prior to adjudicating the rating matter remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matter remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After associating with the claims file all records and/or responses received, conduct any additional development deemed necessary-to include referral to the Director of VA's Compensation and Pension Service, the matter of the Veteran's entitlement to an  increased, extra-schedular rating for encephalalgia under 38 C.F.R. § 3.321(b)), if warranted.  

5.  After completing the above, adjudicate the matter of the Veteran's entitlement to a higher rating for encephalalgia from June 1, 2004, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), in light of all pertinent evidence (to include that added to the record as a result of the development requested above) and legal authority.  

6.  If the benefit sought on appeal is not granted,  furnish to the Veteran and his attorney an appropriate SSOC that includes citation to and discussion of additional legal authority considered-particularly, 38 C.F.R. § 3.321(b)-along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


